United States Court of Appeals
      for the Federal Circuit
                 ______________________

  IN RE DOMINION DEALER SOLUTIONS, LLC.,
                  Petitioner.
            ______________________

              Miscellaneous Docket No. 109
                ______________________

    On Petition for Writ of Mandamus to the United
States Patent and Trademark Office.
                ______________________

    STEVEN J. ROCCI, Woodcock Washburn LLP, of Phila-
delphia, Pennsylvania, for petitioner. With him on the
petition were HENRIK D. PARKER and JEFFREY W.
LESOVITZ.

   NATHAN K. KELLEY, Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, for re-
spondent United States Patent and Trademark Office.
With him on the response were FRANCES M. LYNCH and
MEREDITH H. SCHOENFELD, Associate Solicitors.

    CRAIG S. SUMMERS, Knobbe, Martens, Olson & Bear,
LLP, of Irvine, California, for respondent AutoAlert, Inc.
With him on the response were PAUL A. STEWART, DAVID
G. JANKOWSKI and CHERYL T. BURGESS.
                 ______________________

                     ON PETITION
                 ______________________

 Before PROST, O’MALLEY, and TARANTO, Circuit Judges.
2                   IN RE DOMINION DEALER SOLUTIONS, LLC




TARANTO, Circuit Judge.
                       ORDER
    Dominion Dealer Solutions, LLC, petitioned the Di-
rector of the United States Patent & Trademark Office to
institute inter partes reviews of five patents owned by
AutoAlert, Inc. The Director, through her delegee, denied
the petitions. Dominion now petitions this court to issue
a writ of mandamus that would vacate the non-institution
decisions and order the Director to institute an inter
partes review for each of the five AutoAlert patents. As
we decide today in St. Jude Medical, Cardiology Div., Inc.
v. Volcano Corp., No. 2014-1183, however, the relevant
statutory provisions make clear that we may not hear an
appeal from the Director’s decision not to institute an
inter partes review. Based on that decision, we deny
Dominion’s petition for mandamus relief.
                      BACKGROUND
    This dispute began in the United States District
Court for the Central District of California, where Au-
toAlert sued Dominion, alleging infringement of five
patents. The patents claim systems and methods that
involve alerting a car dealership when a new lease or sale
opportunity seems a good fit for a past customer. Au-
toAlert, Inc. v. Dominion Dealer Solutions, LLC, No. 8:12-
cv-1661 (C.D. Cal. filed Oct. 1, 2012).
    After being served the complaint in the California ac-
tion, Dominion timely petitioned the Director for inter
partes reviews of those five patents under 35 U.S.C.
§§ 311-319. The California district court then stayed the
case pursuant to section 315(a)(2). The Director, through
the Patent Trial and Appeal Board as her delegee, denied
the petition, deciding under section 314(a) & (b) not to
IN RE DOMINION DEALER SOLUTIONS, LLC                       3



institute any of the requested inter partes reviews. 1 The
Board explained that none of Dominion’s petitions
showed, as required to launch such a review, “that there
is a reasonable likelihood that the petitioner would pre-
vail with respect to at least 1 of the claims challenged.”
Id. § 314(a).
    Dominion filed requests for rehearing, arguing that
unrebutted evidence demonstrated a reasonable likeli-
hood that the challenged claims are invalid. The Board
denied rehearing. In October 2013, Dominion sued the
PTO in the United States District Court for the Eastern
District of Virginia, invoking that court’s jurisdiction
under 28 U.S.C. §§ 1331 & 1338 and seeking relief from
the non-institution decision under the Administrative
Procedure Act, 5 U.S.C. §§ 701-706, the Declaratory
Judgment Act, 28 U.S.C. §§ 2201-2202, and a mandamus
statute applicable to district courts, 28 U.S.C. § 1361. In
November 2013, Dominion filed the present petition for a
writ of mandamus in this court under 28 U.S.C. § 1651,
challenging the Director’s non-institution decision directly
in this court.
                        DISCUSSION
    “The remedy of mandamus is a drastic one, to be in-
voked only in extraordinary situations.” Kerr v. U. S.
Dist. Court for N. Dist. of Cal., 426 U.S. 394, 402 (1976).
Accordingly, “three conditions must be satisfied before it
may issue.” Cheney v. U.S. Dist. Court for D.C., 542 U.S.
367, 380 (2004). The petitioner must show a “‘clear and



    1   Section 314 assigns the decision to institute an in-
ter partes review to the “Director.” § 314(a), (b). The
Director, by regulation, has delegated that decision to the
Board. 37 C.F.R. §§ 42.4 & 42.108. The Board, in making
the review-instituting decision, is exercising the Director’s
section 314 authority.
4                     IN RE DOMINION DEALER SOLUTIONS, LLC




indisputable’” right to relief. Id. at 381 (quoting Kerr, 426
U.S. at 403). The petitioner must “lack adequate alterna-
tive means to obtain the relief ” it seeks. Mallard v.
United States District Court, 490 U.S. 296, 309 (1989);
Cheney, 542 U.S. at 380; Kerr, 426 U.S. at 403. And “even
if the first two prerequisites have been met, the issuing
court, in the exercise of its discretion, must be satisfied
that the writ is appropriate under the circumstances.”
Cheney, 542 U.S. at 381.
    In another Order issued today, we dismiss an appeal
by a patent challenger seeking review of the Director’s
decision not to institute an inter partes review. See Order
Dismissing Appeal, St. Jude Med., Cardiology Div., Inc. v.
Volcano Corp., No. 2014-1183 (Fed. Cir. Apr. 24, 2014).
We explain that such a challenger may not appeal the
non-institution decision to this court. We conclude that
such an appeal is precluded by the statutory provisions
addressing inter partes review, including section 314(d)’s
broad declaration that the Director’s decision “whether to
institute an inter partes review under this section shall be
final and nonappealable,” and by our jurisdictional stat-
ute. See St. Jude, slip op. at 5-6.
    Those conclusions require denial of Dominion’s peti-
tion for mandamus relief. At a minimum, given our
conclusions about the statutory scheme, Dominion has no
“clear and indisputable” right to challenge a non-
institution decision directly in this court, including by
way of mandamus. That is all we need to decide.
    As we have noted, Dominion has a challenge to the
Director’s non-institution decision pending in district
court. The government’s position is that section 314(d)’s
broad language precludes judicial review of the non-
institution decision in that proceeding. The district court
in Virginia has recently agreed. Dominion Dealer Solu-
tions, LLC v. Lee, No. 3:13CV699 (E.D. Va. Apr. 18, 2014).
We need not decide that issue here.
IN RE DOMINION DEALER SOLUTIONS, LLC                      5



   Accordingly,
   IT IS ORDERED THAT:
   The petition is denied.


                                  FOR THE COURT

  April 24, 2014                  /s/ Daniel E. O’Toole
      Date                        Daniel E. O’Toole
                                  Clerk of Court